T                    EY    GENERAL
                      Q       EXAS




Mr. G. R. Close               Opinion No. C-487
County Attorney
Perryton, Texas               Re: Taxation of Improvements
                                  on Land
Dear Mr. Close:
       We have received your letter  in which you state that
it has been the custom in your county to tax improvements
on land in cities and unincorporatedtowns and not tax the
same on rural properties. You present   a question reading
as follows:
            "The question that is squarely pre-
          sented to the Commissioners'Court and
          to this office and which we request
          your official opinion on is whether or
          not the distinctionmade in the taxing
          scheme on Improvementsmentioned is valid,
          under the Constitutionand the laws of
          this state."
       In the first place, we do not understand any method
of taxing improvementson land apart from the land itself.
Article 7204, V.C.S., provides for the manner and form of
assessing property for taxation. It provides, emong other
things, for listing the number of acres and value of the
land and the number of town lots and the value of the same.
        Improvementsconstitute a part of the land and so
the value of acreage property or lots, Is to be determined
by the value of the land which, of course, Includes improve-
ments thereon.
       Section 1 of Article VIII of the Texas Constitution
provides as follows:
            "Taxation shall be equal and uniform.
          All property . . . shall be taxed in
          proportion to its value, which shall
          be a$certainedas may be provided by
          law.


                            -2300-
Mr. 0. R. Close, Page 2 (C-487)

         Section 11 of the same Article provides as follows:
              "And all lands and other property
            . . . shall be assessed at its fair
            value."
       Under the above, it is clearly seen that in determining
the value of town lots or rural property, improvementson said
land may or may not have some bearing on the value of the land,
and that is a matter to be determined by the assessor in assess-
ing taxes and the Commissioners( Court In equalizing values.

                      SUMMARY
              In determining the value of town lots or
         rural property for taxation, Improvementsare
         considered a part of the land on which they
         are located.
                                Yours very truly,
                                WAGGONER CARR
                                Attorney General of Texas




HGC/fb
APPROVED:
OPINION COMMITTEE
W. 0. Shults, Chairman
James Broadhurst
John Ranks
Ralph Rash
Pat Dailey
APPROVEDFOR THE ATTORNEYGENERAL
BY: T. B. Wright




                                -2301-